Citation Nr: 1337065	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  07-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

An RO Decision Review Officer informal conference report dated December 2007 is associated with the claims file. 

When this case was before the Board in April 2011, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran contends that service connection is warranted for a skin disability, to include chloracne, as he believes his condition is related to his active duty service. He asserts that his in-service exposure Agent Orange contributed to his skin disorder.  He claims that his skin condition started in 1966 while in service and has been present constantly since then.  He has diagnoses of chronic eczema and tinea corporis.

A VA examiner opined in May 2008 that the skin condition was "at least as likely not" related to the Veteran's military service, reasoning that there was no evidence of a skin condition during service.  Because the examiner used the inappropriate standard in his opinion, the case was remanded in April 2011 for an addendum opinion.  Pursuant to this remand, a VA examiner opined in May 2011 that the skin condition was less likely than not related to military service or herbicide exposure.  The examiner reasoned that there was no evidence of a diagnosis of chloracne at or around the time of active duty in Vietnam.  Chloracne would likely present within a month of exposure, and there was not sufficient evidence of this.  The examiner further noted that the Veteran had a diagnosis of chronic eczema, not chloracne, so it was less likely than not that the Veteran's skin condition was directly related to active military service or to herbicide exposure.  

However, the May 2011 VA examiner did not give a rationale as to why it was less likely than not that chronic eczema was related to service or herbicide exposure.  The examiner also failed to address the Veteran's diagnosis of tinea corporis and provide an opinion as to its etiology.  

In light of these circumstances, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of all skin disorders present during the period of the claim.

In addition, while the case is in remand status, development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be provided a VA examination by a physician with sufficient expertise to determine the nature and etiology of all skin disorders present during the period of the claim.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify each skin disorder present during the pendency of the claim, including tinea corporis and chronic eczema.  With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent chance or greater) that the disorder originated in service, is related to the Veteran's exposure to herbicides in service or is otherwise etiologically related to the Veteran's active service.  The examiner should provide a complete rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, the examiner should provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  

3.  The RO or AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

